DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This application is a CON of 14/470,691 08/27/2014 ABN which is a CIP of 12/569,609 09/29/2009 PAT 8848722 which is a CIP of 12/531,240 ABN which is a 371 of PCT/US2008/057154 03/14/2008 which claims benefit of 60/894,850 03/14/2007 and said 12/569,609 09/29/2009 is a CIP of PCT/US2009/038427 03/26/2009 which claims benefit of 61/039,716 03/26/2008.

Assumptions about invocation of 112/6* para.
In regard to claims 1-18: distribution strip, network port, patch cords, data network switch device, LCD device, LED display, gateway ports are well known in the art of multiplexed communication and have not been assumed to invoke 112/6th paragraph.

“logic structure” has been interpreted as invoking 112/6* paragraph. Logic structure is defined as one or more integrated circuits which perform the function per Pg. 16 lines 3-5 of applicant specification.

In regard to claims 20-23: first distribution strip, second distribution strip, data devices have not been interpreted as invoking 112/6* paragraph because they are well known structures in the art of multiplexing.

In regard to claim 24: first distribution strip has not been interpreted as invoking 112/6* paragraph because they are well known structures in the art of multiplexing.

Priority
The earliest reasonable priority the examiner can give to this application is 9/29/2009 which is the parent case (U.S. Patent No.: 8,848,722) of this application. The parent case is a CIP of the other related cases cited which means that the claims in the instant application are not completely supported.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9, 12-13, 18, & 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koehler (U.S. Patent Pub. No.: US2004/0264112) in view of Gilliland (U.S. Patent Pub. No.: 2004/0042191).
In regard to claim 1, Koehler teaches: an apparatus for use in connecting rack-mounted data devices to a data network (Inter-coupling apparatus (110) is used for connecting rack mounted devices (101-104) which are rack mounted data devices to connectors (111 and 112) which are used for connecting to variety of data networks per Para [0025]) and shown per Fig 1 and described per Para [0019] to Para [0028]) comprising:
a distribution strip having a longitude axis (A semi flexible wiring harness which runs vertically along an inherent longitude axis or distribution strip per Fig 1 and per Para [0019] to 
a plurality of modules each adapted to be inserted and removed from a module receptacle of said distribution strip (a plurality of modules (104) or server computers each adapted to be inserted and remove from module receptacle of said distribution strip (network connector (107) per Para [020]).
However, Koehler does not teach: each module including one or more network ports for connecting to a cord for use in connection said rack-mounted data devices (modules) to said network, each said module receptacle including a port connector that mates with the module connector of the module for establish connectivity to the module, and wherein each module of the modules 104 includes a data storage device configured for identifying on the module and an associated data device.
Gilliland teaches: each module including one or more network ports for connecting to a cord for use in connection said rack-mounted data devices (modules) to said network, each said module receptacle including a port connector that mates with the module connector of the module for establish connectivity to the module (Ethernet hub card or module includes one or more network ports (LAN ports 132 subscript 1 to 132 subscript N) for connecting to a Ethernet LAN cable or cord for use in connection of said rack-mounted data devices (Ethernet Hub card) to an Ethernet network, each of said Ethernet Hub card has a connector on the back of the Hub card has a connector for mating with a back-panel connector in order to provide a connection to the network per Figure 2 and Para [015] to Para [017] and Para [004] and Para [007] and Para [013]).

Official Notice is taken that both the concept and the advantages of providing a server computer system (like the server computer system 104 of Koehler) which include a data storage device configured for identifying on the module and an associated data device are well known and expected in the art.

In addition Koehler teaches:

In regard to claim 2, wherein said distribution strip is disposed in a vertical orientation on said rack (The semi flexible wiring harness runs vertically on the rack per Para [0018] to Para [0028])

In regard to claim 3, wherein said distribution strip is incorporated into said rack (The semi flexible wiring harness is used for power distribution which means that it is incorporated into the rack per Para [0027])

In regard to claim 4, wherein the plurality of network ports are distributed along said length of distribution strip (The modules have ports are distributed along the vertical length of the semi flexible wiring harness as shown in 110 per Fig 1)

In regard to claim 5, further comprising a plurality of patch cords for connecting said rack mounted data devices to said network ports (A plurality of cables or pigtails or patch cords span the distance between back of rack mounted devices such as 101 to 104 to connectors on the intercoupling apparatus or wire hardness including network ports per Para [0024] to Para [0025] and Para [0032]) wherein a majority of said patch cords have lengths that are less than or equal to or less than one-half height of said rack (the span between a rack mounted server and inter-coupling apparatus or wiring harness is very short or can be directly coupled per Para [0024] to Para [0025] and Para [0032]) if the span between the rack mounted server and inter-coupling device is directly coupled that would mean that the majority of path cords would be less than one-half height of rack.

In regard to claim 6, Koehler teaches: further comprising a plurality of patch cords for connecting said rack-mounted data devices to said network ports (A plurality of cables or pigtails or patch cords span the distance between back of rack mounted devices such as 101 to 104 to connectors on the inter-coupling apparatus or wire hardness including network ports per Para [0024] to Para [0025] and Para [0032]) and wherein a majority of said patch cords have lengths that are equal to or less than said width of said rack (the span between a rack mounted server and inter-coupling apparatus or wiring harness is very short or can be directly coupled per Para [0024] to Para [0025] and Para [0032]) if the span between the rack mounted server and inter-coupling device is directly coupled that would mean that a majority of said patch cords have lengths that are equal to or less than said width of said rack).

In regard to claim 9, further comprising a network indication device, associated with one or more network ports for providing an indication of network association or any other information regarding each of said one or more network ports (Management Processor controls 

In regard to claim 12, wherein said distribution strip includes a fiber port or a copper port for connecting said strip to the data network (The semi flexible wiring harness provides distribution to connectors which are Fibre channel or Fiber port per Para [0025] and Para [0039]).

In regard to claim 13, wherein said distribution strip includes at least two fiber or copper ports for use in connecting said distribution strip to said network (111 and 112 or at least two per Fig 1 and Fibre channel or fiber port per Para [0025] and Para [0039]).

In regard to claim 18, wherein said plurality of network ports includes Fibre channel (111 and 112 or network ports per Fig 1 and Fibre channel or fiber port per Para [0025] and Para [0039]).

In regard to claim 19, Koehler teaches: a method for use in connecting rack-mounted data devices to a network (Inter-coupling apparatus (110) performs the method for using connecting devices (101-104) which are rack mounted data devices to connectors (111 and 112) which are used for connecting to variety of data networks per Para [0025]) and shown per Fig 1 and described per Para [0019] to Para [0028]) the method comprising:
providing a distribution strip with a plurality of network modules distributed along a vertical axis of a rack (A semi flexible wiring harness which runs vertically along inherent vertical axis of a rack which is used to connect to server computers or modules as shown per Fig 1 and described per Para [0019] to Para [0028]),

However, Koehler does not teach: each module including one or more network ports for connecting to a cord for use in connection said rack-mounted data devices (modules) to said network, each said module receptacle including a port connector that mates with the module connector of the module for establish connectivity to the module with network ports substantially vertical using in each case a cord that connects to respective of said data device to a respective one of said network ports.
Gilliland teaches: each module including one or more network ports for connecting to a cord for use in connection said rack-mounted data devices (modules) to said network, each said module receptacle including a port connector that mates with the module connector of the module for establish connectivity to the module with network ports substantially vertical using in each case a cord that connects to respective of said data device to a respective one of said network ports (Ethernet hub card or module includes one or more network ports (LAN ports 132 subscript 1 to 132 subscript N) for connecting to a Ethernet LAN cable or cord for use in connection of said rack-mounted data devices (Ethernet Hub card) to an Ethernet network, each of said Ethernet Hub card has a connector on the back of the Hub card has a connector for mating with a back-panel connector in order to provide a connection to the network per Figure 2 and Para [015] to Para [017] and Para [004] and Para [007] and Para [013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the each module including one or more network ports for connecting to a cord for use in connection said rack-mounted data devices (modules) to said network, each said module receptacle including a port connector that mates with the module connector of the .

Claims 7-8 & 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koehler (U.S. Patent Pub. No.: US2004/0264112) in view of Gilliland (U.S. Patent Pub. No.: 2004/0042191) further in view of Cole (U.S. Patent No.: 4,361,832).
In regard to claim 7, the combination of Koehler and Gilliland teach the apparatus as set forth in claim 1 and Koehler teaches: wherein each distribution strip includes a data network switch device to enable selective communication with mounted data devices via said ports (The intercoupling apparatus (310) has network switch (312) per Fig 3 per Para [0036]).
The combination of Koehler and Gilliland fail to teach: rack mounted
Cole teaches: rack mounted (rack mounting cabinets provide power and data distribution per col. 5 lines 24-24).
Therefore, it would have been obvious to add rack mounted of Cole to the distribution strips mounting of the combination of Koehler and Gilliland because rack mounting provides the ability to expand the number of modules in which power and data distribution can be provided which results in enhanced performance.

In regard to claim 8, the combination of Koehler and Gilliland teach the apparatus as set forth in claim 1 and Koehler teaches: wherein each distribution strip includes logic structure for executing network connectivity logic with respect to said rack-mounted data devices via said ports with respect to said mounted data devices via said ports (The inter-coupling 
The combination of Koehler and Gilliland fail to teach: rack mounted.
Cole teaches: rack mounted (rack mounting cabinets provide power and data distribution per col. 5 lines 24-24).
Therefore, it would have been obvious to add rack mounted of Cole to the distribution strips mounting of the combination of Koehler and Gilliland because rack mounting provides the ability to expand the number of modules in which power and data distribution can be provided which results in enhanced performance.

In regard to claim 14, Koehler & Gilliland teach, the apparatus as set forth in claim 1 and Kohler teaches: further comprising a protocol gateway embodied on said distribution strip that is operable to receive communication information from multiple data transfer protocols and communicate said information over said network using a gateway transfer protocol that is different from at least one of data multiple data transfer protocols (The switch is a protocol Gateway that receives information from multiple rack mounted devices which are using one LAN protocol and communication over a different LAN protocol between inter-coupling apparatus and an outside device per Fig 3 and per Para [0038] to Para [0039]); and a plurality of protocol gateway ports embodied on said distribution strip for connecting said mounted devices to said network wherein each of said mounted devices communicates with said protocol gateway through at least one of said multiple data transfer protocols (The switch is a protocol Gateway that receives information from multiple rack mounted devices which are using one LAN protocol and communication over a different LAN protocol between inter-coupling apparatus and an outside device per Fig 3 and per Para [0038] to Para [0039])
The combination of Koehler and Gilliland fail to teach: rack mounted.


Therefore, it would have been obvious to add rack mounted of Cole to the distribution strips mounting of the combination of Koehler and Gilliland because rack mounting provides the ability to expand the number of modules in which power and data distribution can be provided which results in enhanced performance.
In addition Koehler teaches:
In regard to claim 15, wherein said multiple data transfer protocols includes at least two Fibre channel (111 and 112 or at least two per Fig 1 and Fibre channel or fiber port per Para [0025] and Para [0039]).

In regard to claim 16 wherein said first communication data protocol is one of RS-232 serial, USB, Ethernet Fibre channel and raw data free from IP, TCP or other data framing and said second data transfer protocol is TCP/IP (The inter-coupling apparatus (310) has network switch (312) per Fig 3 per Para [0036] utilizes LAN protocol or first protocol without TCP or IP and second protocol is Internet or TCP/IP per Para [003] to Para [0004]).

In regard to claim 17, The combination of Koehler and Gillaland teaches: the apparatus as set forth in claim 1 and Koehler teaches: distribution strip does not occupy any equipment space when connected to wiring distribution (inter-coupling apparatus or wiring harness shown in Fig 1 does not occupy the space normally utilized for rack mounted devices when in the installed position per Fig 1 and per Para [0018] to Para [0028]) because distribution strip does not occupy any space that may be used for data processing equipment on a rack when in an installed position.
The combination of Koehler and Gilliland fail to teach: rack mounted.


Therefore, it would have been obvious to add rack mounted of Cole to the distribution strips mounting of the combination of Koehler and Gilliland because rack mounting provides the ability to expand the number of modules in which power and data distribution can be provided which results in enhanced performance.

In regard to claim 19, Koehler teaches: a method for use in connecting rack-mounted data devices to a network (Inter-coupling apparatus (110) performs the method for using connecting devices (101-104) which are rack mounted data devices to connectors (111 and 112) which are used for connecting to variety of data networks per Para [0025]) and shown per Fig 1 and described per Para [0019] to Para [0028]) the method comprising:
providing a distribution strip with a plurality of network modules distributed along a vertical axis of a rack (A semi flexible wiring harness which runs vertically along inherent vertical axis of a rack which is used to connect to server computers or modules as shown per Fig 1 and described per Para [0019] to Para [0028]),
connecting each of multiple data devices in said rack to a substantially vertically (Rack mounted devices (101-104) are the multiple data device. Inter-coupling apparatus or wiring harness runs substantially vertically as shown in Figure 1. Each rack mounted device (101 to 104) is connected to the closest connector or port which is adjacent to the rack mounted device per Fig 1 and per Para [0019] to Para [0028]).
However, Koehler does not teach: each module including one or more network ports for connecting to a cord for use in connection said rack-mounted data devices (modules) to said network, each said module receptacle including a port connector that mates with the module connector of the module for establish connectivity to the module with network ports substantially 
Gilliland teaches: each module including one or more network ports for connecting to a cord for use in connection said rack-mounted data devices (modules) to said network, each said module receptacle including a port connector that mates with the module connector of the module for establish connectivity to the module with network ports substantially vertical using in each case a cord that connects to respective of said data device to a respective one of said network ports (Ethernet hub card or module includes one or more network ports (LAN ports 132 subscript 1 to 132 subscript N) for connecting to a Ethernet LAN cable or cord for use in connection of said rack-mounted data devices (Ethernet Hub card) to an Ethernet network, each of said Ethernet Hub card has a connector on the back of the Hub card has a connector for mating with a back-panel connector in order to provide a connection to the network per Figure 2 and Para [015] to Para [017] and Para [004] and Para [007] and Para [013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the each module including one or more network ports for connecting to a cord for use in connection said rack-mounted data devices (modules) to said network, each said module receptacle including a port connector that mates with the module connector of the module for establish connectivity to the module with network ports substantially vertical using in each case a cord that connects to respective of said data device to a respective one of said network ports of Gilliland in place of the module of Koehler because a Ethernet Hub module is a special type of server module that when installed in a rack will increase the number of ports that can be utilized while decreasing the footprint or space required in a computer room for Ethernet Hubs.

Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koehler (U.S. Patent Pub. No.: US2004/0264112) in view of Gilliland (U.S. Patent Pub. No.: 2004/0042191) further in view of Dearborn (U.S. Patent No.: 6,919,816).

In regard to claim 10, the combination of Koehler and Gilliland teaches the apparatus as set for in claim 9 and network alert.
The combination of Koehler and Gilliland do not expressly call for: network indication device includes an LCD device.
Dearborn teaches: network indication device includes an LCD device (LCD display per col. 7 lines 1 to 17)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the network indication device includes an LCD of Dearborn to the processing of an alert of the combination of Koehler and Gilliland because a display device is required in order to display an alert.

In regard to claim 11, the combination of Koehler and Gilliland teach the apparatus as set for in claim 1 and network alert.
The combination of Koehler and Gilliland do not expressly call for: network indication device includes an LED display.
Dearborn teaches: network indication device includes an LED display (primary status indicator has LED bar per col. 4 lines 55 to 60)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the network indication device includes an LED display of Dearborn to the processing of an alert of the combination of Koehler and Gilliland because a display device is required in order to display an alert.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 20-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koehler (U.S. Patent Pub. No.: US2004/0264112) in view of Shei (U.S. Patent No.: 7,911,940).
In regard to claim 20, Koehler teaches: a system for connecting rack-mounted data devices to a data network (The combination of 310 and 320 per Pig 3 or system for connecting the combination 341-348 and 331-338 or rack mounted data devices to a data network (LAN or network per Para [0039]) the system comprising:
a first distribution strip (310 per Pig 3 and Inter-coupling apparatus or wiring harness per Pig 1 and per Para [0018] to Para [0028]) associated with a first subset (341 to 348 per fig 3)
of a set of data devices (The combination of 331-338 and 341-348 per Fig 3 or set) wherein the set of data devices are mounted in multiple racks (The combination 341-348 and 331-338 or set are in two racks as shown in Fig 3),
a second distribution strip( (320 per Fig 3) and Inter-coupling apparatus or wiring harness per Fig 1 and per Para [0018] to Para [0028]) associated with a second subset (331-338 per Fig 3 or second subset) of said set of data devices (The combination of 331-338 and 341-348 per Fig 3) for each of said first (310 per Fig 3) and second distribution strips (320 per Fig 3) first and second data connections separate data connections to said data network (The inter fabric (330) provides a separate connection to LAN network between inter-coupling apparatus per Fig 3).

Shei teaches: data connections to one or more network devices of said data network said one or more network devices being separated from said set of data devices mounted in said multiple rack, said first and second separate data connections providing redundant data pathways for communication between, on the one hand, each said data device of said first and second subsets of said set of data devices and on the other hand said one or more network device of said data network (Figure 2 and described per col. 2 line 18 to 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the data connections to one or more network devices of said data network said one or more network devices being separated from said set of data devices mounted in said multiple rack, said first and second separate data connections providing redundant data pathways for communication between, on the one hand, each said data device of said first and second subsets of said set of data devices and on the other hand said one or more network device of said data network of Shei in place of the connection from both distribution strips to the network of Koehler in order to provide in order to improve reliability of network connections.

In addition Koehler teaches:
In regard to claim 21, wherein said first subset of said set of data device is mounted in first rack (341-348 are data devices mounted in first rack associated with 310 per Fig 3) and said second subset of said set of data devices is mounted in a second rack (331-338 are mounted in 320 associated with second rack per Fig 3).

In regard to claim 22, where for each of said first and second distribution strips, said first and second data connection extend direct from said first or second distribution strip to a network device (data connections from 310 or first distribution strip as well as data connections from 320 or second distribution extend to 341-348 and or 331-338 per Fig 3).

In regard to claim 23, wherein said first and second distribution strips are connected is series in a loop to provide first and second connections (310 first distribution strip is connected via inter-fabric connection or loop to provide first and second connections per Fig 3).

In regard to claim 24, Koehler teaches: a system for connecting rack-mounted data devices to a data network (The combination of 310 and 320 per Fig 3 or system for connecting the combination 341-348 and 331-338 or rack mounted data devices to a data network (LAN or network per Para [0039]),
a first distribution strip (310 per Fig 3) associated with a first subset (341 to 348 per Fig 3) of a set of data devices (The combination of 331-338 and 341-348 per Fig 3 or set) wherein the set of data devices are mounted in multiple racks (The combination 341-348 and 331-338 or set are in two racks as shown in Fig 3).
However, Koehler does not expressly call for: connecting to one or more network devices being separate form said set of data devices mounted in same multiple racks, said first and second separate data connections providing redundant data pathways for communication between each said data device of said set of data devices and said one or more network devices.
Shei teaches connecting to one or more network devices being separate from said set of data devices mounted in same multiple racks, said first and second separate data connections providing redundant data pathways for communication between each said data 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the connecting to one or more network devices being separate from said set of data devices mounted in same multiple racks, said first and second separate data connections providing redundant data pathways for communication between each said data device of said set of data devices and said one or more network devices of Shei in place of the connection from distribution to the network of Koehler in order to provide in order to improve reliability of network connections.

In regard to claim 25, Koehler teaches: a method for use in connecting rack-mounted data devices to a network (Inter-coupling apparatus (310) performs the method. The inter-coupling apparatus is used for connecting devices (341-348) which are rack mounted data devices as shown per Fig 3]) comprising:
connecting multiple data devices to a distribution strip (310 or distribution strip with inter-fabric connection is used in order to connect 341 to 348 or multiple data devices per Fig 3),
connecting said distribution strip to a network device via a connection pathway (The interconnection Fabric also provides a first LAN data connection or first connection pathway to 320 and associated rack connected devices or a network device per Fig 3)
However, Koehler does not expressly call for: first connection pathway and second connection pathway separate from the first connection pathway, aid first and second communication pathways providing redundant data pathways for communication between each of said multiple data devices and said network device.
Shei teaches: first connection pathway and second connection pathway separate from the first connection pathway, aid first and second communication pathways providing redundant 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add first connection pathway and second connection pathway separate from the first connection pathway, aid first and second communication pathways providing redundant data pathways for communication between each of said multiple data devices and said network device of Shei in place of the first connection pathway of Koehler in order improve reliability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In regard to claim 20, the usage of the limitations “first and second data connections to one or more network devices of said data network said one or more network devices being separated form said set of data devices mounted in said multiple racks and said first and second separate data connections providing redundant data pathways for communications between, on the one hand, each of said data device of said first and second subset of set of said data devices and on the other hand said on one or more network devices of said data network” has confusing meaning:
Does the limitation mean two separate redundant data connections between each distribution strip and each network device of the one or more network devices connected to the 
In regard to claim 24, the usage of the limitations “first and second separate data connections for connecting said first distribution strip to one or more network devices of said network, said one or more network devices being separate from said set of data devices mounted in said multiple racks, said first and second separate data connections providing redundant data pathways for communication between each said data device of said set of data devices and said one or more network devices has confusing meaning:
Does the limitation mean two separate redundant data connections between the distribution strip and each network device of the one or more network devices connected to the data network or is there two separate redundant data connections between each data device and each network device of the one or more network devices connected to the data network

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In regard to claim 25, claim 25 is directed to a method. The Federal Circuit Court has ruled that certain methods of organizing human activity are to be interpreted as an abstract idea. The examiner has interpreted connecting devices to the distribution strip and connection redundant connections from the distribution strip to a network device as tasks which can be performed by a provisioning person and in order to be statutory a method requires that a significant step of the method be performed by a particular machine or inherent machine. In 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “network port module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “network port module” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Plurality of modules adapted to plus function has been interpreted as a generic holding term plus function. The best description for the structure of what is used to implement a module is Pg. 18 line 6 to Pg. 23 line 20; however, this section fails to describe the specific structure used to implement a module (i.e. is the module a processor or circuit which implements instructions in order to perform as an Ethernet interface, USB interface, etc.) The best description for the algorithm used to implement the module Pg. 18 line 6 to Pg. 23 line 20; 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,848,722. 
In regard to claim 1, claim 1 of U.S. Patent No. 8,848,722 teaches: an apparatus for use in connecting rack-mounted data devices to a data network (apparatus for use in connecting electronic data processing devices to a data network) comprising:
a distribution strip having a longitudinal axis, said distribution strip being disposed on a rack such that a length of said distribution strip, defined relative to said longitudinal axis, 
a plurality of network ports, disposed on said distribution strip, for use in connecting said rack mounted data devices to said network (a plurality of network ports, disposed on said distribution strip, for use in connecting said electronic data processing devices to said network per claim 1)
In addition U.S. Patent No.: 8,848,722 teaches: said plurality of network ports including a first protocol gateway port, for connecting a first protocol device to a network device of said network, wherein the first protocol supports communication with said first protocol device using a first data communication protocol; and a protocol gateway, separate form said first protocol device and said network device, and connected to said protocol gateway port at least in part via an internal first communications pathway of said distribution strip, said protocol gateway further being connected via a second internal communications pathway of said distribution strip to a network output for connecting via a second internal communications pathway of said distribution strip to a network output for connecting said distribution strip to said data network, said protocol gateway being configured to communicate a given message between said first protocol device and said gateway via said first protocol gateway port in accordance with said first data communication protocol, and communicate said given message between said network device and said protocol gateway in accordance with a second data communication protocol, said protocol gateway performing a protocol translation between said first data communication protocol and said second data communication protocol wherein said first data communication protocol and said second data communication protocol are different protocols.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant applicant’s claim 1 merely broadens the scope of claim 1 of the 

In addition U.S. Patent No.: 8,848,722 teaches: 
In regard to claim 2, claim 2 of U.S. Patent No. 8,848,722 teaches all of the limitations.
In regard to claim 3, claim 3 of U.S. Patent No. 8,848,722 teaches all of the limitations.
In regard to claim 4, claim 4 of U.S. Patent No. 8,848,722 teaches all of the limitations.
In regard to claim 5, claim 5 of U.S. Patent No. 8,848,722 teaches all of the limitations.
In regard to claim 6, claim 6 of U.S. Patent No. 8,848,722 teaches all of the limitations.
In regard to claim 7, claim 7 of U.S. Patent No. 8,848,722 teaches all of the limitations.

In regard to claim 9, claim 9 of U.S. Patent No. 8,848,722 teaches all of the limitations.
In regard to claim 10, claim 10 of U.S. Patent No. 8,848,722 teaches all of the limitations.
In regard to claim 11, claim 11 of U.S. Patent No. 8,848,722 teaches all of the limitations.
In regard to claim 12, claim 12 of U.S. Patent No. 8,848,722 teaches all of the limitations.
In regard to claim 13, claim 13 of U.S. Patent No. 8,848,722 teaches all of the limitations.
In regard to claim 14, claim 14 of U.S. Patent No. 8,848,722 teaches all of the limitations.
In regard to claim 15, claim 14 of U.S. Patent No. 8,848,722 teaches all of the limitations.
In regard to claim 16, claim 15 of U.S. Patent No. 8,848,722 teaches all of the limitations.
In regard to claim 17, claim 16 of U.S. Patent No. 8,848,722 teaches all of the limitations.
In regard to claim 18, claim 17 of U.S. Patent No. 8,848,722 teaches all of the limitations.
In regard to claim 19, claim 1 of U.S. Patent No. 8,848,722 teaches: method for apparatus for use connecting rack-mounted data devices to a data network (apparatus for use in connecting electronic data processing devices to a data network) comprising:
providing a distribution strip with a plurality of network ports distributed along a vertical axis of a rack (a distribution strip having a longitudinal axis, said distribution strip’s longitudinal 
connecting each of multiple data devices in said rack to a substantially vertically adjacent one of said network ports (a plurality of network ports, disposed on said distribution strip, for use in connecting said electronic data processing devices to said network per claim 1)
In addition U.S. Patent No.: 8,848,722 teaches: apparatus and said plurality of network ports including a first protocol gateway port, for connecting a first protocol device to a network device of said network, wherein the first protocol supports communication with said first protocol device using a first data communication protocol; and a protocol gateway, separate form said first protocol device and said network device, and connected to said protocol gateway port at least in part via an internal first communications pathway of said distribution strip, said protocol gateway further being connected via a second internal communications pathway of said distribution strip to a network output for connecting via a second internal communications pathway of said distribution strip to a network output for connecting said distribution strip to said data network, said protocol gateway being configured to communicate a given message between said first protocol device and said gateway via said first protocol gateway port in accordance with said first data communication protocol, and communicate said given message between said network device and said protocol gateway in accordance with a second data communication protocol, said protocol gateway performing a protocol translation between said first data communication protocol and said second data communication protocol wherein said first data communication protocol and said second data communication protocol are different protocols.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant applicant’s claim 1 merely broadens the scope of claim 1 of the reference by eliminating the functions of “ apparatus and said plurality of network ports including a first protocol gateway port, for connecting a first protocol device to a network device of said 

In regard to claim 25, claim 1 of U.S. Patent No. 8,848,722 recites: a system for connecting rack-mounted data devices to a data network (method for use in connecting data devices to a network) comprising:
connecting multiple data devices to a distribution strip (a distribution strip and a plurality of network ports disposed on said distribution strip for use in connecting said electronic data processing devices to said network rack per claim 1),
connecting said distribution strip to a network device via a first connection pathway and by second communication pathway separate from said first connection pathway (said plurality of network ports including a first protocol gateway port for connecting a first protocol device to 
In addition U.S. Patent No. 8,848,722 teaches: system and distribution strip having a longitudinal axis, said distribution strip’s longitudinal axis mounted at least primarily along the vertical axis of said rack and extending exclusively or almost exclusively along the vertical height axis; a plurality of network ports, disposed on said distribution strip, for use in connecting said electronic data processing devices to said network; and a protocol gateway, separate form said first protocol device and said network device, and connected to said protocol gateway port at least in part via an internal first communications pathway of said distribution strip, said protocol gateway further being connected via a second internal communications pathway of said distribution strip to a network output for connecting via a second internal communications pathway of said distribution strip to a network output for connecting said distribution strip to said data network, said protocol gateway being configured to communicate a given message between said first protocol device and said gateway via said first protocol gateway port in accordance with said first data communication protocol, and communicate said given message between said network device and said protocol gateway in accordance with a second data communication protocol, said protocol gateway performing a protocol translation between said first data communication protocol and said second data communication protocol 

Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant applicant’s claim 1 merely broadens the scope of claim 1 of the reference by eliminating the functions or steps of “system and distribution strip having a longitudinal axis, said distribution strip’s longitudinal axis mounted at least primarily along the vertical axis of said rack and extending exclusively or almost exclusively along the vertical height axis; a plurality of network ports, disposed on said distribution strip, for use in connecting said electronic data processing devices to said network; and a protocol gateway, separate form said first protocol device and said network device, and connected to said protocol gateway port at least in part via an internal first communications pathway of said distribution strip, said protocol gateway further being connected via a second internal communications pathway of said distribution strip to a network output for connecting via a second internal communications pathway of said distribution strip to a network output for connecting said distribution strip to said data network, said protocol gateway being configured to communicate a given message between said first protocol device and said gateway via said first protocol gateway port in accordance with said first data communication protocol, and communicate said given message between said network device and said protocol gateway in accordance with a second data communication protocol, said protocol gateway performing a protocol translation between said first data communication protocol and said second data communication protocol wherein said first data communication protocol and said second data communication protocol are different protocols”. It has been held that the omission of functions or steps are an obvious expedient if the remaining elements perform the same function as before.

Claims 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, & 25-26 of U.S. Patent No. 8,848,722 in view of Nagao (U.S. Patent Pub. No.: 2006/0117085).

In regard to claim 20, claim 1 of U.S. Patent No.: 8,848,722 teaches: a system for connecting rack-mounted data devices to a data network (apparatus for use in connecting electronic data processing devices to a data network) comprising:
a distribution strip associated with a first subset of a set of data devices (a distribution strip and a plurality of network ports disposed on said distribution strip for use in connecting said electronic data processing devices to said network rack per claim 1),
a second distribution strip associated with a second subset of said set of data devices for each of said first and second distribution strips, first and second separate data connections to said data network (wherein each distribution strip includes a data network switch device to enable selective communication with said rack-mounted electronic processing data devices via ports per claim 7 said plurality of network ports including a first protocol gateway port for connecting a first protocol device to a network device of said network wherein said first protocol gateway port supports communication with said first protocol device using a first data communication protocol per claim 1 and wherein a given message is communicated from said first protocol device to said network device and said apparatus further comprises a second protocol gateway associated with said network device for receiving said given message transmitted from said protocol gateway in accordance with said second data communication protocol, and said second protocol gateway is configured for one of using said first and second communications protocol to obtain a content of said given message and forwarding said given message in accordance with said first communication protocol per claim 25 wherein said second protocol gateway is integrated into a second protocol gateway is integrated into in a second distribution strip associated with said network device per claim 26 ),


a plurality of network ports, disposed on said distribution strip, for use in connecting said rack mounted data devices to said network.
In addition U.S. Patent No.: 8,848,722 teaches: a distribution strip having a longitudinal axis, said distribution strip being disposed on a rack such that a length of said distribution strip, defined relative to said longitudinal axis, extends primarily or exclusively along a vertical height axis of said rack; a plurality of network ports, disposed on said distribution strip, for use in connecting said rack-mounted data devices to said network; and at least in part via an internal first communications pathway of said distribution strip, said protocol gateway further being connected via a second internal communications pathway of said distribution strip to a network output for connecting via a second internal communications pathway of said distribution strip to a network output for connecting said distribution strip to said data network, said protocol gateway being configured to communicate a given message between said first protocol device and said gateway via said first protocol gateway port in accordance with said first data communication protocol, and communicate said given message between said network device and said protocol gateway in accordance with a second data communication protocol, said protocol gateway performing a protocol translation between said first data communication protocol and said second data communication protocol wherein said first data communication protocol and said second data communication protocol are different protocols.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant applicant’s claim 1 merely broadens the scope of claim 1 of the reference by eliminating the steps of “a distribution strip having a longitudinal axis, said distribution strip being disposed on a rack such that a length of said distribution strip, defined 

U.S. Patent No. 8,848,722 does not expressly call for: data devices mounted in multiple racks.
Nagao teaches: data devices mounted in multiple racks (multiple servers or devices are mounted in multiple racks per Para [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the data devices mounted in multiple racks of Nagao to the apparatus of claim 1 of U.S. Patent No.: 8,848,722 because in order to connect with all of the devices which may not be able to be installed into a single rack.



U.S. Patent No.: 8,848,722 does not expressly call for: second subset mounted in a second rack.
Nagao teaches: second subset mounted in a second rack (multiple servers or second subset of devices are mounted in multiple racks per Para [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the second subset of devices mounted in a second rack of Nagao to the apparatus of claim 1 of U.S. Patent No.: 8,848,722 and Nagao because in order to connect with all of the devices which may not be able to be installed both subsets into a single rack.
In addition U.S. Patent No.: 8,848,722 teaches:

In regard to claim 22, claim 5 of U.S. Patent No. 8,848,722 teaches all of the limitations.

Claims 23 & 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, & 25-26 of U.S. Patent No. 8,848,722 in view of Nagao (U.S. Patent Pub. No. 2006/0117085) further in view of Tallet (U.S. Patent Pub. No. 2007/0076635)
In regard to claim 23, the combination of U.S. Patent No. 8,848,722 and Nagao teach: the system as set forth in claim 20 and a first and second distribution strips provide said first and second connections.
The combination of U.S. Patent No.: 8,848,722 and Nagao do not expressly call for: connecting in series loop.
Tallet teaches: connecting in series in a loop (connection two Ethernet segments into a loop in order to enable having two connections per Para [0003]).


In regard to claim 24, claim 1 of U.S. Patent No. 8,848,722 teaches: a system for connecting rack-mounted data devices to a data network (apparatus for use in connecting electronic data processing devices to a data network) comprising:
a first distribution strip associated with a first subset of a set of data devices (a distribution strip and a plurality of network ports disposed on said distribution strip for use in connecting said electronic data processing devices to said network rack per claim 1),
first and second separate data connections for connecting said first distribution strip to said network (wherein each distribution strip includes a data network switch device to enable selective communication with said rack-mounted electronic processing data devices via ports per claim 7 said plurality of network ports including a first protocol gateway port for connecting a first protocol device to a network device of said network wherein said first protocol gateway port supports communication with said first protocol device using a first data communication protocol per claim 1 and wherein a given message is communicated from said first protocol device to said network device and said apparatus further comprises a second protocol gateway associated with said network device for receiving said given message transmitted from said protocol gateway in accordance with said second data communication protocol, and said second protocol gateway is configured for one of using said first and second communications protocol to obtain a content of said given message and forwarding said given message in accordance with said first communication protocol per claim 25 wherein said second protocol gateway is integrated into a second protocol gateway is integrated into in a second distribution strip associated with said network device per claim 26 ).

In addition U.S. Patent No. 8,848,722 teaches: a distribution strip having a longitudinal axis, said distribution strip being disposed on a rack such that a length of said distribution strip, defined relative to said longitudinal axis, extends primarily or exclusively along a vertical height axis of said rack; a plurality of network ports, disposed on said distribution strip, for use in connecting said rack-mounted data devices to said network; and at least in part via an internal first communications pathway of said distribution strip, said protocol gateway further being connected via a second internal communications pathway of said distribution strip to a network output for connecting via a second internal communications pathway of said distribution strip to a network output for connecting said distribution strip to said data network, said protocol gateway being configured to communicate a given message between said first protocol device and said gateway via said first protocol gateway port in accordance with said first data communication protocol, and communicate said given message between said network device and said protocol gateway in accordance with a second data communication protocol, said protocol gateway performing a protocol translation between said first data communication protocol and said second data communication protocol wherein said first data communication protocol and said second data communication protocol are different protocols.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant applicant’s claim 1 merely broadens the scope of claim 1 of the reference by eliminating the steps of “a distribution strip having a longitudinal axis, said distribution strip being disposed on a rack such that a length of said distribution strip, defined relative to said longitudinal axis, extends primarily or exclusively along a vertical height axis of said rack; a plurality of network ports, disposed on said distribution strip, for use in connecting said rack mounted data devices to said network; and at least in part via an internal first communications pathway of said distribution strip, said protocol gateway further being connected via a second internal communications pathway of said distribution strip to a network 
U.S. Patent No. 8,848,722 does not expressly call for: data devices mounted in multiple racks.
Nagao teaches: data devices mounted in multiple racks (multiple servers or devices are mounted in multiple racks per Para [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the data devices mounted in multiple racks of Nagao to the apparatus of claim 1 of U.S. Patent No. 8,848,722 because in order to connect with all of the devices which may not be able to be installed into a single rack.

23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
7/26/2021


/THO D TA/Primary Examiner, Art Unit 2831